Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office action on the Merits from the examiner in charge of this application.
Election/Restrictions
Applicant’s election without traverse of Species I, Figs. 1-8 in the reply filed on 7/20/2022 is acknowledged.
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/20/2022.
Claim Objections
Claims 1-13 are objected to because of the following informalities: Claim 1, line 10, “wherein at least one assembly interface” should be “wherein the at least one assembly interface”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9: since claim 1 recites “at least one pair of guide units” in line 3; the recitation in Claim 9, line 2 of “a pair of guide units” renders the claim indefinite for failing to clearly define whether it is the same or different from the guide units of Claim 1.
Claim 10, the term “and/or” in lines 2 and 3 fails to clearly define the metes and bounds of the claimed invention, thus renders the claim indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP 6789861 to Dobberstein.
Dobberstein discloses (Claim 1). A piece of furniture 1, comprising: a furniture carcass which comprises two carcass side walls 1a,3 which lie opposite one another, and with at least one pair of guide units 4-6 for guiding a movable furniture part in the furniture carcass, wherein the carcass side walls each comprise at least one assembly interface which comprises at least two fastening holes 18,21 which are arranged behind one another in a side wall depth direction and at which the guide units of the pair are fastened lying opposite one another, wherein the carcass side walls for increasing their stiffness each comprise at least two embossings 14a-b which are arranged above one another in a side wall height direction, wherein the embossings are designed in a raised manner on the inner side of the respective carcass side wall and wherein at least one assembly interface is arranged between two adjacent embossings in the side wall height direction; (Claim 2). The piece of furniture according to claim 1, wherein the fastening holes 18,21 are configured for the tool-free assembly of the guide units 4-6 on the carcass side walls; (Claim 3). The piece of furniture according to claim 1, wherein the guide unit 4-6 comprises a carcass rail 5 and at least one runner rail 4 which is lineally movably guided on the carcass rail 5, wherein the carcass rail 5 is fastened to the carcass side wall 3 at the assigned assembly interface; (Claim 4). The piece of furniture according to claim 1, wherein the at least one assembly interface is designed deepened in a channel-like manner with respect to the embossings 14a-b and comprises an assembly surface which comprises the fastening holes; (Claim 5). The piece of furniture according to claim 1, wherein a plurality of assembly interfaces are provided, these each being arranged between two embossings 14a-b which are arranged adjacently in the side wall height direction; (Claim 6). The piece of furniture according to claim 4, wherein the at least one assembly interface which is deepened in a channel-like manner is connected to one another at their front side and rear side which 17lie in the side wall depth direction, in each case via a vertical channel in a manner such that a ladder-like structure is formed; (Claim 9). The piece of furniture according to claim 1, wherein the movable furniture part 2 is a drawer which is guided in the furniture carcass by way of a pair of guide units.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dobberstein in view of USP 6788997 to Frederick and USP 5472270 to Czarnecky et al (hereinafter Czarnecky).
Dobberstein discloses all the elements as discussed above except for the limitations recited in the above listed claims.
Regarding Claim 7, each of Frederick (Fig. 57) and Czarnecky (Fig. 4) disclose a piece of furniture comprising a furniture carcass which comprises two carcass side walls which lie opposite one another, and with at least one pair of guide units (Frederick: Fig. 56; Czarnecky: “50”) for guiding a movable furniture part in the furniture carcass, wherein the carcass side walls each comprise at least one assembly interface which comprises at least two fastening holes which are arranged behind one another in a side wall depth direction and at which the guide units of the pair are fastened lying opposite one another, wherein the fastening holes of the assembly interface are arranged in several hole groups which each comprise several fastening holes which are arranged in a common height plane in the side wall depth direction, wherein the hole groups are arranged above one another in the side wall height direction.  
Regarding Claim 8, Czarnecky discloses wherein the carcass side walls are designed as sheet metal components (col. 3, lines 54-58).
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Frederick and Czarnecky, to modify Dobberstein to include the limitations in Claim 7 of wherein the fastening holes of the assembly interface are arranged in several hole groups which each comprise several fastening holes which are arranged in a common height plane in the side wall depth direction, wherein the hole groups are arranged above one another in the side wall height direction, and Claim 8 of wherein the carcass side walls are designed as sheet metal components in order to increase the overall versatility of the piece of furniture.  
Regarding Claim 10, since Dobberstein discloses a baking oven which inherently includes openings in the carcass for electrical wirings. Therefore, it would have been obvious and well within the level of one skilled in the art to modify Dobberstein to include the limitations in Claim 10 of wherein at least one of the carcass side walls comprises holding means for holding and/or at least one opening for leading through an electrical lead, wherein at least one electrical lead is held at the holding means and/or led through the assigned opening.
Regarding Claims 11 and 12, it would have been obvious and well within the level of one skilled in the art to modify Dobberstein to include the limitations in Claim 11 of a base and a rear wall which are each connected to the carcass side walls by way of fastening means, wherein the fastening means are configured for a tool-free fastening of carcass side walls, base and rear wall to one another; and Claim 12 of wherein the fastening means comprise claw elements which are formed on the carcass side walls and which dig into the material of the base and/or of the rear wall, since said fastening means is well known in the art.  
Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dobberstein in view of US 2018/0362873 to Sasaki et al (hereinafter Sasaki).
Dobberstein discloses all the elements as discussed above except for the limitations in Claim 13.
However, Sasaki shows that it is well known in the art to provide a metal member with a coating for sound reduction.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Sasaki, to modify Dobberstein such that the carcass side walls comprise a coating for sound reduction on their outer side.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and all show structures similar to various elements of applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
August 21, 2022


/HANH V TRAN/Primary Examiner, Art Unit 3637